Press Release Investor Relations: Media Relations: Hasmik Bulujian Tim Sullivan Hythiam, Inc. Dan Klores Communications (310) 444-4333 (212) 981-5234 hbulujian@hythiam.com tim_sullivan@dkcnews.com HYTHIAM ANNOUNCES THIRD QUARTER RESULTS LOS ANGELES, CALIFORNIA — November 7, 2008 — Hythiam, Inc. (NASDAQ:HYTM) today announced financial results for the third quarter ended September 30, 2008, which include the consolidated results from Comprehensive Care Corporation (CompCare).Additionally, the Company announced the following highlights from its operations: ● Company plans further reductions in fourth quarter operating expenses. ● Company plans to reduce 2009 operating expenses by $10 million from current levels. ● Company expects two to three Catasys™ contracts in the fourth quarter. ● Company expects several additional Catasys contracts in first quarter 2009. ● Planned cost reductions and expected new contracts enhance probability of achieving profitability with existing capital resources. ● CompCare achieves profitability in third quarter. For the 2008 third quarter, the Company reported consolidated revenues of $9.7 million, which include $8.4 million in revenues from CompCare’s operations and $1.3 million in revenues from Hythiam’s healthcare services business, compared to consolidated revenues of $12.0 million in the third quarter of 2007, which included $9.8 million in revenues from CompCare’s operations and $2.2 million in healthcare services revenues. The decline in revenues from the Company’s healthcare services business was a result of the Company’s decision to streamline operations by reducing operating costs to focus on managed care opportunities. As of September 30, 2008, the Company had consolidated cash, cash equivalents, and marketable securities of approximately $15.5 million, not including auction rate securities. In January 2008, the Company streamlined its healthcare services operations, reducing cash operating expenses by 25% to 30% for the remainder of the year.In April 2008, the Company took further action to streamline its operations by reducing operating costs an additional 20% to 25%.Following the streamlining actions taken in the first and second quarters, the Company reduced its cash operating expenditures to $6.9 million in the third quarter of 2008 for its healthcare services operations, compared to $9.0 million and $7.6 million in the first and second quarters of 2008, and an average of $11.5 million per quarter in 2007.The Company has budgeted fourth quarter 2008 cash expenditures of $5.3 million, which will be partially offset by the quarter’s revenues to reduce the 1 Company’s net cash burn.Beginning in the fourth quarter, the Company has initiated an additional $10 million reduction in cash operating expenses from the current expenditure level, resulting in total budgeted operating costs of approximately $17 million for 2009. “As the Catasys product continues to gain traction with health plans and managed care providers, we continue to reallocate our corporate resources to maximize that opportunity,” said Terren Peizer, Hythiam's Chairman and CEO.“Last quarter, we targeted three million covered lives by the end of 2009.We are in late stage discussions with a number of plans and anticipate signing two to three Catasys contracts in the fourth quarter and additional Catasys contracts in the first quarter of 2009.These agreements will put us ahead of schedule for our strategic goal of three million lives under contract by the end of 2009.The recently passed Paul Wellstone and Pete Domenici Mental Health Parity & AddictionEquity Act of 2008 legislates the long anticipated mandate that health plans must provide addiction treatment at the same level as other chronic medical conditions.This parity legislation is projected to add significant costs to health plans in the coming years.This is a significant event that could serve to expedite and expand our opportunity with Catasys.We are already seeing this beginning to alter the landscape within payors who now have even further incentive to utilize our Catasys services.” Peizer continued “Additionally, we are anticipating the release of data from several key studies of PROMETA® which could help broaden adoption by payors.When the expected use and cravings data from Dr. Anton’s entire 14 week double-blind placebo controlled study is combined with the functional MRI data from that study it will potentially offer the most definitive and conclusive evidence of PROMETA’s efficacy.The functional MRI images will hopefully capture the strong neurochemical response to the PROMETA Treatment Program that has been observed in the many patient outcomes in both the field and the various studies.This robust data set companioned with Dr. Volpicelli’s hopefully soon to be released study results with alcoholics with lesser withdrawal symptoms, will hopefully demonstrate how PROMETA may significantly impact alcoholics along the full spectrum of withdrawal symptoms.We anticipate this data will further accelerate adoption of the Catasys program in health plans, especially considering the prevalence of alcohol abuse in a health plan population versus the justice system’s focus on illegal drugs, including methamphetamine.Approximately 60% of the estimated $50 billion of direct medical expenses related to addiction is for the treatment of alcoholism.As the third leading cause of death, the federal government estimates that 18.8 million Americans suffer from alcohol dependence and account for 69% of the 3.9 million patients who sought addiction treatment in 2007.Additionally, 731,000 patients are estimated to suffer from meth dependence with a lack of effective pharmacologic treatment available.We look forward to Dr. Walter Ling’s findings in his study on meth dependent patients expected sometime after Dr. Volpicelli’s data this quarter.” 2 Net loss for the 2008 third quarter was $6.3 million, or $0.11 per share, compared to a net loss of $13.8 million, or $0.31 per share, in the third quarter of 2007.Included in the 2008 third quarter net loss was $141,000 of net income from CompCare’s operations and related purchase accounting adjustments, compared to a $1.1 million net loss for CompCare in the same period in 2007. The consolidated net loss for the 2008 third quarter included consolidated non-cash charges for depreciation, amortization and stock-based compensation expenses of $4.0 million, compared to $1.5 million for similar expenses in the year-earlier period.The consolidated net loss for the 2008 third quarter also included a non-cash gain of $3.8 million from the change in fair value of the
